Citation Nr: 1104691	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  09-16 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for skin disability.

2.  Entitlement to service connection for hair disability.


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This matter was 
previously remanded by the Board in July 2010.


FINDINGS OF FACT

1.  There is no competent and credible evidence of a current skin 
disability, nor is the Veteran's claimed disability otherwise 
related to his active duty service.

2.  There is no competent and credible evidence of a current hair 
disability, nor is the Veteran's claimed disability otherwise 
related to his active duty service.


CONCLUSIONS OF LAW

1.  The Veteran's claimed skin disability was neither incurred in 
nor aggravated by his active duty service, nor may it be presumed 
to have been so incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).

2.  The Veteran's claimed hair disability was neither incurred in 
nor aggravated by his active duty service, nor may it be presumed 
to have been so incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify and assist claimants.



I. Notice

The VCAA provides that VA has a duty to notify claimants of any 
information and evidence needed to substantiate and complete a 
claim, and of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in April 2008.  This notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence, as well as information regarding disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The contents of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of her 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Veteran's service treatment and personnel 
records are on file.  There is no indication of relevant, 
outstanding records which would support the Veteran's claim.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded a VA examination for his claimed 
disabilities in July 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The examination report is thorough and contains 
sufficient information to decide the issues on appeal.  Thus, the 
Board finds that further examination is not necessary.

The Board finds there was substantial compliance with its July 
2010 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 
105 (2008) (holding that only substantial compliance with the 
terms of the Board's engagement letter would be required, not 
strict compliance); see also Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (holding that there was no Stegall violation when 
the examiner made the ultimate determination required by the 
Board's remand, because such determination 'more than 
substantially complied with the Board's remand order').  In this 
regard, additional service records were obtained and a VA medical 
examination and opinion was obtained.  Therefore, the Board will 
proceed to review and decide the appeal based on the evidence 
that is of record.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to the issues of entitlement to service 
connection for skin disability and hair disability, and the 
appellant is not prejudiced by a decision on this claim at this 
time.

Laws and Regulations

The Veteran is seeking entitlement to service connection for skin 
disability and hair disability, which he contends were incurred 
during active duty.

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).

Additionally, for Veteran's who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities are presumed to have been incurred 
in service if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between an in-
service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  In the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

Factual Background and Analysis

The issue before the Board involves a claim of entitlement to 
service connection for skin disability and hair disability.  The 
Board notes that the Veteran's claimed skin disability 
encompasses variances of discoloration and blotching, and his 
claimed hair disability encompasses hair falling out in circles.  
The Veteran has contended that his disabilities may be related to 
"Persian Gulf Syndrome" or "Gulf War Syndrome."  However, the 
Veteran service records do not show that he served in the 
Southwest Asia theater of operations during the Persian Gulf War.  
See 38 C.F.R. § 3.317(d).  Therefore, the Board finds that 38 
C.F.R. § 3.317 is not applicable in this case.

The Veteran's service treatment records document that he was seen 
in October 1995 for a complaint that he had a hair patch missing 
on the left side of his head.  The Veteran reported that the 
patch kept getting bigger.  At this time, the Veteran was 
assessed as having tinea capitis and was prescribed medication.  
An October 1995 bacteriology report found curvularia sp.  A 
January 1996 service treatment record documents that the Veteran 
reported being satisfied with his hair growth to date, and that 
he did not desire to continue taking the prescription medication.

During the Veteran's military separation examination, in May 
1996, the Veteran reported that he was presently in good health 
and was not taking any medications.  The Veteran denied any skin 
diseases at that time.  The examiner found the Veteran's head and 
skin to be clinically normal.  The examiner noted that the 
Veteran's tinea capitis on his scalp was in resolution, and that 
he had new hair growth in the area.

Pursuant to the Board's July 2010 remand instructions, the 
Veteran was afforded a VA examination in July 2010.  The examiner 
noted that the Veteran's service treatment records were reviewed.  
During the examination, the Veteran reported that the onset of 
his facial skin blotching was in late 1992, when he was stationed 
in Somalia, and that he started noticing whitish blotching on his 
face in January 1993, soon after returning.  The Veteran reported 
experiencing symptoms of whitish blotching of both facial cheeks, 
and that the symptoms are more pronounced in colder weather.  The 
Veteran reported that he does not notice the blotching much in 
warmer weather, or when he is tan.  He reported itching with 
flare-ups.  He denied any other symptoms, including pain or any 
draining lesions.

The Veteran reported that he first noticed an area of alopecia on 
his head in 1994, which resolved on its own after 3 or 4 months.  
The Veteran reported that he also had another area on the 
opposite side of the scalp.  During active duty, the Veteran was 
diagnosed with tinea capitis.  The Veteran reported flare-ups of 
the scalp, and that his symptoms included itching and patches of 
hair loss in affected areas - typically the size of a half-dollar 
coin.  He denied flare-ups.  The Veteran reported that he had not 
had a flare-up in approximately 4 to 5 years, and denied any 
patches of hair loss since the last flare-up.  The Veteran denied 
wearing a hat regularly.

Examination of the Veteran for alopecia areata revealed that no 
hair loss was present.  The examiner noted that there was some 
very mild generalized facial redness from being out in the sun, 
as well as some acne on the temples.  The examiner found no 
evidence of any blotching or discoloration.  The examiner stated 
that there was no hair loss, scarring, or any other lesions 
evident on the Veteran's scalp.  The examiner diagnosed the 
Veteran with tinea capitis, which was resolved, and found no 
clinical evidence of current facial skin blotching.  The examiner 
opined that the Veteran's claimed skin disability was not caused 
by or a result of his active duty service or any incident 
therein.  The examiner's rationale was that the Veteran was 
diagnosed and treated for tinea capitis while in the service, his 
service separation medical examination documented that his tinea 
capitis was resolving, he had no evidence of any active or 
residual tinea capitis currently present, and he had no current 
hair loss.  With regard to the Veteran's claim of whitish 
blotches on his face, the examiner found no current blotching, 
except for some acne in the temple regions, and some very mild 
redness from being out in the sun; the examiner found the 
Veteran's skin on his face to look completely normal.  The 
examiner further stated that the Veteran's claimed alopecia and 
skin blotching were presently resolved and non-debilitating in 
any way.  The examiner concluded that there was no evidence for 
any chronicity of either of the Veteran's claimed disabilities.

The Board notes that the Veteran contends that he did not seek 
post-service medical treatment for his claimed disabilities due 
to financial difficulties.

In support of his claim, the Veteran and his spouse have 
submitted statements which contend that the Veteran's skin and 
hair disabilities originated during his service and have been 
ongoing since his discharge.  The Veteran has also submitted 
multiple pictures.

The Veteran's essential contention is that his skin and hair 
disabilities originated during service, and that he has 
experienced these disabilities since service.  The Board finds 
that the Veteran is competent to observe and report skin 
discoloration and blotching, as well as hair falling out in 
circles.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) 
(providing that lay testimony is competent to establish the 
presence of observable symptomatology, such as varicose veins, 
and may provide sufficient support for a claim of service 
connection).  The Board has considered the Veteran's contentions 
carefully.  In this case, other competent medical evidence, 
including the Veteran's service treatment records and the July 
2010 VA medical nexus opinion, is more probative with regard to 
evaluating the Veteran's service connection claim.

To the extent the Veteran intends to suggest that he has a skin 
disability and a hair disability, such assertions to not appear 
to be credible.  In this regard, the Board notes that, during the 
July 2010 VA examination, the Veteran denied any patches of hair 
loss since his last flare-up, which was approximately 4 to 5 
years ago, and the examiner concluded that there was no evidence 
for any chronicity of either of the Veteran's claimed 
disabilities.  Also, the Veteran denied any skin diseased during 
his May 1996 military separation examination, and the examiner 
found the Veteran's head and skin to be clinically normal.  There 
is no question that the Veteran had hair loss during service 
which was diagnosed as tinea captitis.  However, the VA examiner 
has offered a medical opinion that this disorder has resolved.  
In other words, the medical evidence is against a finding of 
current disability.  That the Veteran was treated for a disorder 
in service alone is not enough; there must be chronic disability 
as a result.  The examiner made a specific finding that there is 
no evidence of any chronicity.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; see 
also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-
settled that in order to be considered for service connection, a 
claimant must first have a disability.  See Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) (holding that service connection may 
not be granted unless a current disability exists); see also 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The competent and credible evidence of record establishes that 
there is no chronic skin disability or hair disability.  In this 
regard, the Board believes considerable weight must be afforded 
to the July 2010 VA examination.  Specifically, the examiner 
found no evidence of any active or residual tinea capitis, and 
the Veteran did not have any current hair loss.  The examiner 
further stated that the Veteran's claimed alopecia and skin 
blotching were presently resolved and non-debilitating in any 
way.  The examiner opined that the Veteran's claimed skin 
disability was not caused by or a result of his active duty 
service or any incident therein.  The examiner concluded that 
there was no evidence for any chronicity of either of the 
Veteran's claimed disabilities.  Also, considerable weight must 
be afforded to the Veteran's May 1996 military separation 
examination, which found the Veteran's skin and head to be 
normal.  

In sum, the Board is presented with an evidentiary record which 
persuasively weighs against service connection for the Veteran's 
skin disability and hair disability.  The evidence against such a 
link includes the May 1996 military separation examination and 
the July 2010 VA examination.  The only evidence in favor of such 
a link is the statements and pictures from the Veteran and his 
spouse, which the Board has found to be unpersuasive in light of 
the other evidence of record.  

After thorough review of the evidence currently of record, the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for skin 
disability and hair disability.  Consequently, the benefit-of-
the-doubt rule does not apply, and service connection is not 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


